EXHIBIT 99.6 NOTICE OF CHANGE OF AUDITOR CONSOLIDATED MERCANTILE INCORPORATED (the “Corporation”) Pursuant to National Instrument 51-102 The Corporation gives notice that, effective November 17, 2008, Kraft Berger LLP, Chartered Accountants resigned at its own request as the Corporation’s auditor and BDO Dunwoody LLP, Chartered Accountants were appointed as the Corporation’s successor auditor, subject to compliance with all applicable regulatory requirements. The resignation of the former auditor and the recommendation to appoint the successor auditor have been considered by the Corporation’s Audit Committee and approved by the Corporation’s Board of Directors. There were no reservations in the former auditor’s report for the audit of the Corporation’s fiscal year ended December 31, 2007, or any period subsequent to the most recently completed period for which an audit report was issued. There were no reportable events between the Corporation and Kraft Berger LLP, Chartered Accountants. Attached hereto as Schedules “A” and “B” are copies of the letters from the former and successor auditors, respectively. Dated: November 17, 2008. “Signed” Fred A.
